Vaccination against bluetongue (debate)
The next item is the report by Janusz Wojciechowski, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a directive of the European Parliament and of the Council amending Directive 2000/75/EC as regards vaccination against bluetongue - 05499/2011 - C7-0032/2011 -.
rapporteur. - (PL) Mr President, it is with great satisfaction that I can present my report to Parliament on amendments to the directive as regards vaccination against bluetongue, a disease which poses a huge risk to cattle, sheep and goat breeding in many EU Member States. I am particularly happy since, three years ago in this Chamber, during a previous term of office, I had the privilege of presenting a report on a new strategy for animal health based on the principle 'better prevention than cure'. Today's amendment to the directive as regards vaccination against bluetongue is a practical realisation of this very principle. We are improving protection against this disease, and we are contributing to better animal health. Costs relating to their treatment will be lower and the whole vaccination process will be better organised.
The amendment relates to the fact that the current directive from the year 2000 was adapted to conditions at the time and, in particular, to the vaccinations which were then available on the market. Those vaccinations had to be and still have to be administered, but with certain restrictions due to the fact that there is a danger of the virus being transferred from vaccinated animals to those which have not been vaccinated. This means that various restrictions are required during the vaccination process, for example, vaccinations being administered in specified areas and restrictions being applied to the movements of animals. This represents quite a burden for breeders and, as a result, the efficacy of these vaccinations is limited. Science has taken a step forward. We have second-generation vaccinations which have been tested and can be administered without any fear of transferring viruses to unvaccinated animals. As a result, they can be administered without applying the current restrictions. Therefore, administering these vaccinations will be beneficial for breeders, as they will be less of a burden and certainly more effective. It will be possible to administer them to a much wider extent.
Procedures are moving very quickly as far as this matter is concerned. The Committee on Agriculture carried out its work shortly after receiving draft legislation from the European Commission, and is now presenting it to Parliament. We are hoping that it will be possible to carry out mass vaccinations using the new vaccine during the summer season this year. This is the reason for the amendments and this is why Parliament, in its amendments to the report which I have tabled, has included timescales within which the legislation of Member States should be adapted to the requirements of the directive, so that the vaccinations can be carried out this year and we will not have to wait until the next season.
I would like to remind you of the controversy which has surrounded the report and the amendments to the directive concerning the correlation tables proposed by the Commission. In my report, we agree with the introduction of an obligation to include correlation tables which contain information regarding the transposition of the directive into national legislation and which specific provisions transpose provisions of the directive into national legislation. This is considered to be a bureaucratic requirement by the administrations of certain Member States, but it should be viewed differently. Thanks to the introduction of this requirement, European law will become more transparent. It will be easier for citizens to check whether a directive has been transposed into national legislation, and in what way. I think this is good practice. As far as I am aware, this is the first, or one of the first, directives to be adopted which introduces this requirement, and I think it does so quite rightly. This should become standard practice for our legislation.
Once more, I would like to thank you for allowing me to present the report and I feel that we are improving the lot of the breeders as well as reducing the suffering of animals in the EU.
Vice-President of the Commission. - Mr President, the Commission is grateful to Parliament for its support for the proposal to further facilitate vaccination against bluetongue and for its recommendation in relation to this very important issue. In particular, I would like to thank the rapporteur, Mr Wojciechowski, for his commitment to this cause.
Bluetongue has been the cause of a great deal of concern to all farmers in the European Union. Until the 1990s, bluetongue was considered exotic to the EU, with outbreaks only occurring sporadically in southern Europe. However, recent years have brought several epidemic waves of the disease, affecting many Member States, including in central and northern Europe, causing significant losses to livestock production and disruption of the trade in live animals.
The past few years have seen a significant improvement in the bluetongue situation across the EU, thanks in no small measure to massive vaccination campaigns largely cofinanced by the European Union. The EU cofinanced EUR 150 million in 2008, and allocated EUR 120 million in 2009 and EUR 100 million for the following years. Under current rules, vaccination is only allowed in areas that are subject to certain restrictions because of the presence of bluetongue disease. The proposed amendments to the directive introduce the possibility of using inactivated vaccines everywhere in the European Union. The amendment would allow a wider use of preventive vaccinations against bluetongue and this will ensure better control of the disease and lessen the burden it causes to the agricultural sector.
Parliament's report is most timely and important for the animal health situation in the European Union. The report rightly recognises the need for urgency in order to give Member States sufficient time to vaccinate animals before the next bluetongue season starts. We must not lose sight of the fact that, although the bluetongue situation has improved greatly in recent years, the disease has not been eradicated. The EU remains at risk for new epidemic waves of bluetongue in the future and it is important that Member States have the opportunity to protect animals against the virus when they are at risk. Member States should be able to optimise their vaccination programmes with the aim of reducing the impact of future bluetongue outbreaks in the European Union. Indeed, a number of Member States have already indicated that they wish to implement this measure at the earliest opportunity.
The rapporteur refers to the really very difficult issue of the correlation tables, which are very important for tracking the correct, appropriate transposition of EU legislation into national legal systems. This is a longstanding issue and we have had many debates in this House on how to control and monitor the proper transposition of EU law into national legal systems. We can see that the correlation tables are the best tool for doing this, monitoring it and assuring appropriate transposition of EU law.
At the same time, we are very aware that, especially with such urgent issues as the one we are discussing today, we need to work very hard to find a solution between Parliament and the Council in order to avoid unnecessary blockages. I hope that the Council will demonstrate sufficient flexibility so that this legislation can be adopted on time before the start of the season in which bluetongue can break out.
Mr President, Commissioner, ladies and gentlemen, as has already been said, the proposal for a directive on vaccination against bluetongue is a very important step towards eradicating this dangerous animal disease. It is a disease that affects ruminants such as cattle, sheep and goats. It can result in the animals dying. The new inactivated vaccines enable the risk of infection to be excluded, so that this vaccine can also be successfully used in areas where the disease has not yet occurred.
This will allow the Member States to use the vaccinations more effectively, significantly reducing the burden on the agricultural sector as a result of this disease. The new vaccines allow the disease to be combated on a genuinely broad front once and for all, and I hope that the Member States and farmers will take this opportunity. It provides greater safety, and it is unquestionably a major improvement in animal health.
The more we contain the spread of bluetongue using the new vaccines, the greater the opportunities to export farm animals for the benefit of the economy.
In order that the directive may enter into force and the new vaccines may be made available, it is, in fact, important that we take a decision quickly. On Monday, the Committee on Agriculture and Rural Development sent out a clear signal by unanimously adopting the report, and the Group of the European People's Party (Christian Democrats) will follow its lead in today's plenary vote. I support the rapporteur's call to leave the correlation tables in the report. After all, we cannot take decisions in Europe without the Member States providing information on how they are implemented. We also need this transparency - and I say this to the Council very clearly - in order to strengthen the credibility of the EU.
Finally, I would like to thank the rapporteur for his good work and constructive cooperation. Many thanks! The report will have our support.
Mr President, I have a statement rather than a question. The vote was not unanimous because I did not vote in favour.
Mr President, bluetongue has been a constant threat to our livestock and, hence, to public health.
Hitherto, we used an activated vaccine to fight this disease, the use of which entails the need to restrict the movement of animals to certain areas in order to prevent the virus from spreading to non-infected animals.
Use of the vaccine, use of vaccination, was therefore limited to areas where infected animals had been detected in the past. This was detrimental to the farmers affected, who suffered on two accounts: firstly, because of the disease, and secondly, because of the restrictions.
All these problems can apparently be avoided through use of a new inactivated vaccine, which, in addition to preventing potential disturbances in the internal livestock market, will also enable the development of new, further-reaching - which is what really matters - prevention strategies for combating this disease.
It is therefore vital for the livestock industry that we amend the directive to allow the use of this vaccine, and that we do this as soon as possible.
Ladies and gentlemen, adherence to our Treaties, particularly as regards correlation tables, should not be an excuse for not bringing this regulation into force before the summer. Such a delay would only cause further damage to farmers.
Mr President, I would like to say a big thank you to Mr Wojciechowski for his excellent and efficient work. Previous speakers have mentioned what this is actually about: a new effective vaccine. I would therefore like to use my few seconds to point out that this is perhaps the first tangible proof of what will happen in our agriculture when the climate changes dramatically. In Sweden, where I come from, the idea that we would have a disease like bluetongue in ruminants would have been completely unrealistic four or five years ago. It was a sporadic disease in southern Europe. Today, it is a reality and we have had our first epidemic. It is therefore very important for us now to get going with the vaccination, but it is also extremely important, when we talk about climate, the environment and the future, to realise that it is not only aridity and precipitation that will change. A major change in climate will also bring something quite different: disease epidemics and epizootics among both people and animals. We must bring this into the equation when we discuss the Europe 2020 strategy, for example. What direction do we intend to take? That is also important for us as legislators to understand. We can only take decisions on the basis of the knowledge that we have today, but we must have the flexibility to be able to take new decisions when we acquire new knowledge and - in this case - new vaccines.
on behalf of the ECR Group. - Mr President, first of all, I would like to thank Mr Wojciechowski for the speed with which he has been able to bring this report to the House. He has worked extremely hard on this. I want to go back to the area of the correlation tables. The Commissioner said that he hoped it would be good enough, but I have to say to the Commissioner that 'hope' is not enough. This is a very serious disease that we need to get control of this summer. It is carried by small flies, by what we call midges, and has to be brought under control this summer.
Mr Wojciechowski has done his bit and he cannot be blamed in any way for any delay. It would be very unfortunate if infighting in Brussels or excessive bureaucracy were to result in a delay. We certainly need action, because the disease travels extremely fast and we have to be able to vaccinate outside affected areas. I have to remind the House that on many occasions, as Mr Wojciechowski and others have said, prevention is better than cure. On this occasion, I think we have got to move, and I want the Commission to give us an assurance that bureaucracy will not hold us back.
on behalf of the EFD Group. - Mr President, this is a disease in respect of which farmers should make their own decisions, based on their own particular circumstances. As a UK farmer, I will rely on veterinary recommendation and not the opinion of bureaucrats in other countries. I appreciate the support of the British taxpayer who funds my vaccines and I am frustrated that the EU needs to be involved at all. You gave us this disease. Please do not make matters worse.
We are now discussing this question despite assurances that the Lisbon Treaty did not constitute a fundamental change. If that is so, why do so many measures, large and small, like this one, have to be recast to conform to the Treaty on the Functioning of the European Union? We do not know how the issue of correlation tables is going to be resolved, and this topic perfectly illustrates the confusion that so-called codecision can lead to. Whilst the British Government will spend what it takes to conform to your way of thinking, other Member States may view things very differently.
Mr President, my thanks to the rapporteur for this report. While I am generally in favour of the principle behind this report, I would like to add that this vaccine should only be used when the competent authority identifies significant risk to the livestock population. In Northern Ireland, both farmers and the Department of Agriculture and Rural Development have worked extremely hard to keep Northern Ireland a free area.
It is important that the Commission and the Council recognise free area status within the EU and put safeguards in place for these areas. However, there still remains a significant risk within Europe that this disease may spread and, as a result, I believe it is necessary that Northern Ireland has the ability to use the vaccines. It is imperative that the competent authority monitor movements and impose trade bans where necessary to stop the spread of bluetongue and that good practice is followed by all of the actors.
It is important that all Member States work constructively together to reduce the risk of the spread of this disease and protect the industry from a major outbreak. Communication between Member States and the Commission is a vital part of monitoring and controlling disease outbreaks. I would encourage this.
(RO) Mr President, epidemics, like bluetongue, have a serious impact not only on livestock farmers, but also on consumers and the European economy in general, as a result of causing animal mortality and trade disruption.
Animal movement restrictions hit hard the economic resources of the locations or regions where they are imposed. With a preventive vaccination campaign, for example, under current legislation, a restriction zone must be maintained, even if no incidence of bluetongue has been recorded. This is why the measure proposed by the Commission is fair and economically beneficial to producers and consumers. At the same time, the measure is in keeping with the principle of using every scientific advance in agriculture.
I should also mention the important contribution which the European funds have made so far to improving the situation with regard to bluetongue epidemics. The Union has cofinanced major vaccination campaigns, amounting to EUR 370 million in the last three years, as also mentioned by the Commissioner. I think that cofinancing of the vaccination programmes should also continue in the coming years, given their effectiveness and the new, much simpler legislative framework which we are debating today.
(IT) Mr President, ladies and gentlemen, first of all, I would like to thank Mr Wojciechowski and all the shadow rapporteurs for the work carried out on this report, which aims to make the rules on vaccination against bluetongue more flexible. The Committee on Agriculture and Rural Development has made every effort to approve the text as a matter of urgency in order to allow the vaccination campaign to go ahead before the summer.
The European Commission had presented a proposal which did not take into account the approval of the Treaty of Lisbon. In other words, it left decision-making power solely with the Council, totally excluding Parliament. After intense discussions, for which I would like to thank Parliament's Legal Service and the secretariat of the Committee on Agriculture and Rural Development, we managed to reach an agreement to change the legal basis, in accordance with Article 43(2) of the Treaty; in other words, within the framework of the ordinary legislative procedure.
Now we expect the Council to be equally efficient in accepting our position and including the correlation tables, in order to give a prompt response to European livestock farmers.
Mr President, due to a combination of vaccinations and restrictions on animal movement, the number of outbreaks of bluetongue has fallen significantly in recent years. The disease causes intense suffering and death amongst the affected animals and has a measurable negative impact on the rural economy and the farming community. I welcome measures allowing Member States to use inactivated vaccination against bluetongue in areas not affected by the disease, and thank the rapporteur for his work on this issue.
Member States should be allowed the flexibility to be proactive and draw upon technological advances in vaccine production, thus reducing the burden on the agricultural sector posed by this disease and preventing occurrence without negating the disease-free status of the Member States, as was previously the case. Vaccination represents an effective veterinary measure in response to bluetongue which, when accompanied by further measures such as surveillance, means that eradication of the disease in Europe is a real possibility.
Vaccination in controlling and eventually eradicating the disease will result in reduced economic losses and would be of benefit to European livestock.
Mr President, this legislation will give farmers flexibility, choice and hope, I am glad to say.
For too long, our vaccination strategy has been held back by the fact that we have not developed sophisticated enough products to allow vaccination of animals outside exclusion zones. Being in an exclusion zone can be disastrous for a farmer's livelihood. It can also be disastrous not to protect your animals from disease, especially one as damaging and virulent as bluetongue. The development of new vaccines and the rules changes which I hope the Parliament will agree today will allow the UK to move to bluetongue-free status. It will allow freer movement of animals and save money in rural areas.
However, it is vitally important that these rules are brought into force as soon as possible. Farmers in the West Country need to be able to vaccinate before the end of May to ensure that animals are fully protected. All of us here understand the background to the interinstitutional battle raging over correlation tables, but I can tell you that the farmers I represent do not understand it and they rely on us, their elected representatives, to sort it out for them. This is an urgent issue and common sense must prevail. Let us get on with this now, agree a fast track for urgent issues of this kind, and get on and get our livestock vaccinated.
(DE) Mr President, bluetongue is an animal epidemic affecting ruminants that has already caused great damage throughout the livestock and production sector. Since the break-out of epidemics in a number of Member States in 2000, considerable economic damage has been caused. As always, whenever economic losses occur, the financial damage affects those at the bottom of the production chain most. In particular, the flourishing trade in breeding cattle collapsed. Despite vaccination, exports were completely paralysed in some countries. In Austria, too, where cattle breeding has a long tradition, many farmers had their livelihoods threatened.
We must take the time now to take preventive action. The disease has not been eradicated and could re-emerge at any time. We need to learn from experience and be able to offer assistance quickly. What was true ten years ago no longer applies. The old directive on measures to combat bluetongue from 2000 needs to be improved and updated.
The rules on vaccination that applied at that time need to be adapted to technological developments in order to combat bluetongue more effectively and reduce the burden on farmers. The rules of that time were designed for the use of live attenuated vaccines, which were the only vaccines available at the time the directive was adopted 10 years ago. Today's vaccines are more advanced. We need to take account of this fact.
I welcome the rapid action on the part of the Commission and of Parliament and advocate the rapid implementation of the new directive. As a representative of the farming community, I know how important it is to think in terms of the annual cycle. Making a decision quickly will allow us to have a usable and uniform ruling by the autumn, which is in the interests of the Member States and, above all, of breeders and farmers. Many thanks to the rapporteur.
(PT) Mr President, Commissioner, ladies and gentlemen, I have no real objections to the proposals in this legislative resolution, and I would like to congratulate the Commission for this initiative, which seeks to recognise scientific developments and permit the use of vaccines against bluetongue outside areas subject to animal movement restrictions, as this type of vaccine does not present any risk to the undesired circulation of the virus.
I would also like to congratulate and express my thanks for the work undertaken by the rapporteur for the Committee on Agriculture and Rural Development, Mr Wojciechowski, and its President, Mr De Castro, which has allowed the Council and the Commission to come to a swift agreement with regard to the legal basis of this proposal. Unlike what was initially proposed, therefore, legislative powers are shared by Parliament and the Council under the ordinary legislative procedure introduced by the Treaty of Lisbon.
The Committee on Agriculture and Rural Development has discussed and approved its report in a short space of time so as to allow today's vote here to take place, and so that the next step towards the agreement with the Council can be taken as soon as possible and thus allow the new provisions of this directive to enter into force. I would therefore like to call upon the Council to come to a compromise with the Commission and Parliament's position, which I am sure will be approved here today by a large majority.
(DE) Mr President, ladies and gentlemen, adapting the rules on vaccination for bluetongue is in accordance with the new EU vaccination policy as expressed in the Animal Health strategy 2007-2013 under the slogan 'Prevention is better than cure'.
A more flexible procedure for the vaccination of livestock is necessary if we are to be able to combat epidemics such as bluetongue more effectively and reduce their impact on farming. Greater flexibility and prevention would undoubtedly be desirable for a number of animal epidemics.
A strict policy of non-vaccination such as we have long pursued in the EU is no longer relevant. Consequently, I am of the opinion that we are taking the right step here. I would also like to support Mrs Paulsen, who said that we must expect to see other animal epidemics in the near future as a result of climate change. This, in turn, suggests that we need a clear strategy, and here of course, we can correctly practise this. In this context, I would also like to reiterate that there should be no further discussion of culling in the Commission either.
In the case of bluetongue, we have, of course, benefited from the fact that we supported research and now have an inactivated vaccine and are able to carry out comprehensive vaccination, which was previously very dangerous and very difficult. We are therefore in a new situation here.
I would also like to thank the rapporteur for having worked so quickly. Experience has taught us to expect the first outbreaks in late summer and autumn. The countries therefore need to elaborate vaccination strategies and also implement these.
To Mr Agnew, I would like to say that if you have a good vet, then he will recommend vaccination, because that is what is wanted by the vets that I know and it is what I have heard repeatedly during the discussions.
Naturally, that is not the end of it. The Commission needs to draw up implementing regulations and adapt these to the new process, and that needs to be done just as quickly as here in Parliament. I therefore call on the Commission to work quickly so that we can put this scientific progress to use before the end of the year.
(FR) Mr President, Commissioner, ladies and gentlemen, I am grateful to our fellow Member, Mr Wojciechowski, for his report, which reminds us of the importance of appropriate legislation on this matter.
However, whether the vaccine is live attenuated or inactivated, given the current state of our knowledge, blood tests do not enable us to identify how the pathogenic organism entered the animal's blood - in other words, whether it originated in a vaccine or in the wild. Therefore, unless a marked inactivated vaccine - that is, a vaccine of which the pathogenic organism is of vaccine origin - is developed, it will be impossible to distinguish between a vaccinated animal and an animal infected by the virus. Yet that is an essential condition if a region or a country is to be declared safe from any contamination. There is a great risk, therefore, that countries that are protected from any contamination will put up trade barriers between themselves and countries that use that inactivated vaccine.
Hence, the European Union has a duty to encourage ongoing research into a marked inactivated vaccine so as to ensure greater biosecurity within the Union, something which will enable us to combine our health and trade approaches more effectively.
Mr President, it is worth recording the Commissioner's comment that the instance of bluetongue is on the decline: from 48 000 cases in 2008 to 120 in 2010. That said, we are still not sure what the trend will be in the future, so the development of this inactivated vaccine and discussion of the technicalities around its use are very welcome.
It would be useful if the Council were in the Chamber so that we could address the issue of whether it is willing actually to provide the correlation tables that Parliament and the Commission believe to be essential - and perhaps this is something on which the Council could come back to us quite swiftly. The prevention of all diseases, and of this one in particular, centres on animal husbandry, on the restriction of animal movement, on protection from vectors and on the issue discussed this morning - namely vaccination.
(CS) Mr President, the problem with using inactive vaccine for vaccinations outside the closed zone is that animals will show positive results in serological tests, and in order to determine whether animals have been vaccinated or are actually sick, it will be necessary to perform a virological test, which is more expensive. This will create problems as regards trade in, and transfers of, animals. In view of the fact that it involves the transposition of the directive into national law, the deadline of 30 June 2011 will, for procedural reasons, also be difficult to achieve. Personally, I also disagree with changing the date of entry into force of the directive from the earlier date of 20th to the day following its publication. We should also understand that drawing up correlation tables will add further to the administrative burden.
(IT) Mr President, ladies and gentlemen, I think that we are taking a step forward in understanding that this is not a problem linked to some areas of Europe, Southern Europe or North Africa. However, my view of the measure is a positive one.
I would like to ask Mr Tarabella whether he or the Commission does not think that the problem of application to veterinary services should also be tackled immediately, so that there could be a measure which would make it possible to eliminate the problem throughout the European Union.
(DE) Mr President, improving the vaccination arrangements for bluetongue is an extremely important matter. The new inactivated vaccines allow producers, for the first time, to exclude the risk of infection with this potentially highly dangerous disease, because the vaccines can now also be used in areas in which bluetongue has not previously been found. In view of this, we must repeatedly emphasise that agriculture - including exports of breeding animals - is an important factor in all the countries of Europe. Farmers therefore need to be able to take advantage of the latest knowledge in animal health, which has been used to develop these vaccines.
There are two things that we now particularly need. Firstly, we need a rapid solution concerning practice in the European Union. Secondly, in my view, we just as urgently need an obligation for the measures introduced in the Member States to be notified; in other words, an obligation on the Member States to report to the Commission.
Vice-President of the Commission. - Mr President, I would first like to thank the House for its strong support for this proposal and also for its recognition of the urgency of the matter and the very speedy procedures.
Several of you referred to the problem of correlation tables. I would just like to remind you that the Conference of Presidents injected fresh impetus into tackling this issue, and has accorded it greater importance, notably in recognition of the problem of the transposition of EU legislation into national law.
I would like to ask whether it is really so difficult for the Member States to notify the Commission of the legal basis on which they transposed the EU regulation into their national legal order. Is it really so difficult? I am sure that when they are considering how to transpose legislation, they must do some preparation and decide how they intend to transpose it.
I think we all recognise the fact - and we have had several debates on this issue - that the European Union suffers when the transposition of EU law is uneven. In particular, on an issue as important as the one we are discussing today, incorrect transposition could have detrimental effects.
At the same time, as I said in my opening remarks, I would emphasise that the Commission is clearly against unnecessary hold-ups. We are fully aware of the urgency of this matter. Therefore, I hope that, through increased flexibility and intensive negotiations, we can find a solution to this problem. The Commission will try to be as helpful as possible so that we can adopt this legislation before the beginning of the season for a potential bluetongue outbreak.
Concerning the Commission's readiness to implement this measure, I would like to assure Mr Schnellhardt and Mr Uggias that the Commission has done its part. Our implementing measures are almost complete. What we need is approval of this proposal by the legislator. Once we have that, we can proceed very quickly.
Once again, I would like to thank our rapporteur and to thank the House for its strong support for this measure.
Mr President, I would like to thank all the Members who took part in the debate and expressed their support for my report. Thank you to all the shadow rapporteurs and members of the Committee on Agriculture, thanks to whom we were able to proceed so rapidly and effectively with the report. It does not often happen that we are so unanimous in adopting a positive document which is obviously aiming to improve the current situation.
Regarding the correlation tables which were referred to in the discussion as a possible source of problems, I think that it would be difficult here to sympathise with the administrative bodies or governments of the Member States. Creating the tables and sending them to the Commission will really not be much of a problem. What is certain is that citizens who want to check whether their Member State's legislation accords with European Union law will have greater problems. They are the ones who will have to put in the effort and research if there are no tables, as has been the case until now. It is very often difficult to find one's way around EU legislation. I think and hope that this instrument will be available to anyone who is interested, not only the Commission, and that it will be a readily accessible document which will be available when needed. It will also be a very useful document.
I appeal to the Council not to take issue with the correlation tables, and if it must, not in this case, so that the new vaccinations can come into force during this season, as expected. We cannot allow any delays because this would negate our quick and efficient work. Thank you all once again for your cooperation on this report.
The debate is closed.
The vote will take place shortly.